Citation Nr: 1604475	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-15 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right foot stress fracture.

2.  Entitlement to a temporary total rating for convalescence due to a right foot stress fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to October 2003.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran provided testimony at a November 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a higher rating for the right foot disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

On September 29, 2010, the Veteran underwent a right foot surgery that resulted in the necessity for continued use of crutches with regular weight-bearing prohibited. 


CONCLUSION OF LAW

The criteria for a temporary total disability rating for convalescence have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a temporary total rating is warranted based upon the need for convalescence subsequent to right foot surgery on September 29, 2010.  

A total disability rating of 100 percent will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required surgery necessitating at least one month of convalescence, or where surgery results in severe postoperative residuals, or where treatment results in immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2015).  

In order to attain a temporary total rating, the Veteran must demonstrate that his service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a) (2015)

In a February 2011 letter, Dr. Walton, a VA physician, stated that the Veteran would be required to be non-weight bearing to the right foot with use of crutches and boot at all times through February 18, 2011.

In a December 2015 letter, Dr. Walton stated that the Veteran has subsequently developed secondary and compensatory deformities that had not improved in spite of multiple right foot surgeries with his initial surgery dated September 29, 2010, and a secondary surgery dated July 20, 2011.  The VA physician stated that due to the nature of those foot conditions, the Veteran should be considered for any service-related benefits and or compensation related to his initial surgery and the subsequent foot deformities that developed as a result of the original foot injury.

Here, service connection for a right foot disability has been in effect since October 2003.  The Board notes a January 2012 rating decision awarded a temporary total rating for convalescence from July 20, 2011, to October 31, 2011.  During the Board hearing, the Veteran testified that treatment for a right foot disability had resulted in multiple surgeries.

The Board acknowledges that treat for the Veteran's right foot disability resulted in multiple surgeries.  The Board notes that Dr. Walton has found that the Veteran's September 2010 surgery involved the service-connected right foot disability and required a period of convalescence to be non-weightbearing and in use of crutches through at least February 18, 2011.  Therefore, the Board finds that the period of Veteran's convalescence subsequent to the September 2010 right foot surgery meets the criteria for a total rating for convalescence through February 18, 2011.  The Board finds that the evidence does not establish a need for convalescence beyond that date until following the July 2011 surgery, and that  period of convalescence has already been established.  The evidence does not establish the need for convalescence beyond October 31, 2011, following the July 2011 surgery.

Accordingly, a temporary total disability rating for a period of convalescence is warranted from the September 29, 2010, surgery through February 18, 2011.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v, Derwinksi, 1 Vet. App. 49 (1990).


ORDER

A temporary total disability rating for a period of convalescence is granted. 


REMAND

The Veteran contends that his service-connected right foot disability is more severe than the currently assigned 10 percent rating.  The Veteran last underwent VA examination in July 2012.  More than three years have passed since that examination.  Also, in a February 2013 letter, a VA physician indicated that the Veteran developed subsequent foot deformities that have developed as a result of his original foot injury.  Therefore, to ensure that the record has evidence of the current severity of the Veteran's service-connected right foot disability, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, any available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any available VA and non-VA treatment records are obtained. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected right foot disability.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed.  The examiner should specifically address the following:

(a) Set forth all current complaints, findings, and diagnoses pertaining to the service-connected right foot disability.  The examiner should specifically indicate whether any associated foot disability is moderate, moderately severe, severe, or resulting in loss of use of the foot.

(b) Conduct all necessary tests, to include X-rays, and range-of-motion and repetitive motion studies.  All ranges of motion should be expressed in degrees.

(c) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion beyond that shown clinically. 

(d) Discuss whether any residuals of a right foot disability are productive of any additional functional impairment.

(e) State what impact, if any, the Veteran's right foot stress fracture has on his occupational functioning and daily living. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


